David M. Zaslav

Dear David,




Congratulations, you have been given a stock appreciation right (or “SAR”) in
recognition of your contributions to the success of Discovery Communications,
Inc. (the “Company”). A stock appreciation right gives you the right to receive
cash based on the increase in value, if any, between the value of the Company’s
Series A common stock when we grant the SAR (the base price) and the value when
the SAR is exercised, assuming you satisfy the conditions of the Plan and the
implementing agreement. We would like you to have an opportunity to share in the
continued success of the Company through this stock appreciation rights grant
under the Discovery Communications, Inc. 2005 Incentive Plan (As Amended and
Restated) (the “Plan”). The following represents a brief description of your
grant. Additional details regarding your SAR are provided in the attached SAR
Agreement (the “Grant Agreement”) and in the Plan.

SAR Grant Summary:     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

                                                   Date of Grant    January __,
2012 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

                                                 SAR Shares    <Number of SARS
Granted> 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

                                                 Base Price per Share    <Grant
Price>1 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

                                                 Scheduled Payment Dates   
Within 60 days following the first      anniversary of the Date of Grant     
for 25% of the SAR and within 60      days following each of the next      three
anniversaries as to an      additional 25% 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


·      You have been granted a stock appreciation right with respect to shares
of Discovery Communications, Inc. Series A Common Stock. The total number of
shares under your grant is in the chart above under “SAR Shares” and the base
price per share is under “Base Price per Share.”   ·      The potential value of
your SAR increases if the price of the Company’s stock increases, but you also
have to continue to work for the Company (except as the Grant Agreement
provides) to actually receive such value. Of course, the value of the stock may
go up and down over time.   ·      The SAR will be automatically converted into
cash payments in four annual 25% increments beginning on the first anniversary
of the Date of Grant, assuming you remain an employee of the Company and subject
to the terms in the Grant Agreement, with payment made as provided in the Grant
Agreement.  

1 Determined based on the average closing price of single share of the Company’s
Series A common stock for the 10 trading days preceding and including the Date
of Grant and the 10 trading days following the Date of Grant, determined based
on publication in the Wall Street Journal or comparable successor publication.

--------------------------------------------------------------------------------

DISCOVERY PERFORMANCE EQUITY PROGRAM

ZASLAV CASH-SETTLED STOCK APPRECIATION RIGHT AGREEMENT

     Discovery Communications, Inc. (the “Company”) has granted you a stock
appreciation right (the “SAR”) under the Discovery Communications, Inc. 2005
Incentive Plan (As Amended and Restated) (the “Plan”). The Company’s general
program to offer equity and equity-type awards to eligible employees is referred
to as the “Performance Equity Program” (or “PEP”). The SAR lets you receive a
cash amount equivalent to the appreciation in value, if any, at the time of
exercise, of a specified number of shares of the Company’s Series A common stock
(the “SAR Shares”) over a specified measurement price per share (the “Base
Price”).

     The individualized communication you received (the “Cover Letter”) provides
the details for your SAR. It specifies the number of SAR Shares, the Base Price,
the Date of Grant, and the Scheduled Payment Dates.

     The SAR is subject in all respects to the applicable provisions of the
Plan. This Grant Agreement does not cover all of the rules that apply to the SAR
under the Plan; please refer to the Plan document. Capitalized terms are defined
either further below in this grant agreement (the “Grant Agreement”) or in the
Plan.

The Plan document is available on the Fidelity website. The Prospectus for the
Plan and the Company’s S-8, Annual Report on Form 10-K, and other filings the
Company makes with the Securities and Exchange Commission are available for your
review on the Company’s web site. You may also obtain paper copies of these
documents upon request to the Company’s HR department.

Neither the Company nor anyone else is making any representations or promises
regarding the duration of your service, exercisability of the SAR, the value of
the Company's stock or of this SAR, or the Company's prospects. The Company is
not providing any advice regarding tax consequences to you or regarding your
decisions regarding the SAR; you agree to rely only upon your own personal
advisors.

NO ONE MAY SELL, TRANSFER, OR DISTRIBUTE THE SAR WITHOUT AN EFFECTIVE
REGISTRATION STATEMENT RELATING THERETO OR AN OPINION OF COUNSEL SATISFACTORY TO
DISCOVERY COMMUNICATIONS, INC. OR OTHER INFORMATION AND REPRESENTATIONS
SATISFACTORY TO IT THAT SUCH REGISTRATION IS NOT REQUIRED.

Page 2

--------------------------------------------------------------------------------

In addition to the Plan’s terms and restrictions, the following terms and
restrictions apply:

SAR    While your SAR remains in effect under the SAR Expiration section, the
SAR  Payment    will be automatically exercised and you will receive the
applicable appreciation in  Terms    value under the timing rules of this
section.        The SAR will be exercised on the schedule provided in the Cover
Letter to this      Grant Agreement, assuming you remain employed (or serve as a
member of the      Company’s board of directors) through each Scheduled Payment
Date, except as      provided in this section. Any fractional shares will be
carried forward to the      following Scheduled Payment Date, unless the
Committee selects a different      treatment. For purposes of this Grant
Agreement, employment with the      Company will include employment with any
Subsidiary whose employees are      then eligible to receive Awards under the
Plan (provided that a later transfer of      employment to an ineligible
Subsidiary will not terminate employment unless the      Committee determines
otherwise).        You will be treated as fully satisfying any employment
condition (“vested”) if your      employment ends as a result of your
resignation for Good Reason or termination      without Cause. The conditions
for “Good Reason” resignation and the definition      of “Cause” are as set
forth in your Employment Agreement with the Company, as      such agreement may
be amended from time to time (the “Employment      Agreement”). Payment would
then be made within 60 days following the regular      Scheduled Payment Dates,
except that if your employment ends on a termination      without Cause or
resignation for Good Reason before February 1, 2015, payment      as to one-half
of any unpaid portions of the SAR will be valued as of the date of     
termination or resignation and paid within 60 days thereafter and payment as to 
    the remaining half will be valued as of the earlier of their remaining
applicable      Scheduled Payment Dates and February 1, 2015 and paid within 60
days after      such earlier date.        If your employment ends as a result of
death or “Disability” (as defined in the      Employment Agreement), any
unvested portions of the SAR will then vest and      will be valued as of the
date of death or employment termination for Disability      and paid within 60
days thereafter.        If your employment ends on the expiration of the
Employment Agreement at      February 15, 2015, any unvested portions of the SAR
will immediate expire.        Valuation for purposes of any payment under the
SAR will be done based on the      average closing price of single share of the
Company’s Series A common stock      for the 10 trading days preceding and
including the date for which valuation is      occurring and the 10 trading days
following the date for which valuation is      occurring, determined based on
publication in the Wall Street Journal or      comparable successor
publication.        Payments under this SAR will be subject to the Release
requirements in the      Second Addendum to the Employment Agreement, where
applicable in      connection with a termination without Cause, resignation for
Good Reason, or      Disability.    SAR Expiration    The SAR will expire no
later than 60 days following the close of business on the      last Scheduled
Payment Date. Unpaid portions of the SAR expire immediately      when you cease
to be employed (unless you are concurrently remaining or      becoming a member
of the Board) except as provided under SAR Payment 


Page 3

--------------------------------------------------------------------------------

    Terms. If the Company terminates your employment for Cause, the SAR will   
  immediately expire without regard to whether it is then exercisable.       
The Committee can override the expiration provisions of this Grant Agreement.   
Withholding    The Company will reduce the cash to be issued to you in
connection with any      exercise of the SAR by an amount that would equal all
taxes (for example, in the      U.S., Federal, state, and local taxes) required
to be withheld (at their minimum      withholding levels).    Compliance    You
will not be paid under the SAR if such payment would violate any applicable 
with Law    Federal or state securities laws or other laws or regulations.   
Clawback    If the Company’s Board of Directors or its Compensation Committee
(the      “Committee”) determines, in its sole discretion, that you engaged in
fraud or      misconduct as a result of which or in connection with which the
Company is      required to or decides to restate its financials, the Committee
may, in its sole      discretion, impose any or all of the following:           
               Immediate expiration of the SAR, whether vested or not, if
granted within                         the first 12 months after issuance or
filing of any financial statement that                         is being restated
(the “Recovery Measurement Period”); and                           As to any
exercised portion of the SAR (to the extent, during the                       
 Recovery Measurement Period, the SAR is granted, vests, or is                 
       exercised), prompt payment to the Company of any SAR Gain. For           
             purposes of this Agreement, the “SAR Gain” per share you received
on                         exercise of SARs is the spread between closing price
on the date of                         exercise and the Base Price (i.e., the
cash you received and the                         withholdings paid on your
behalf).        This remedy is in addition to any other remedies that the
Company may have      available in law or equity.        Payment is due in cash
or cash equivalents within 10 days after the Committee      provides notice to
you that it is enforcing this clawback. Payment will be  calculated on a gross
basis, without reduction for taxes.     Additional    The Company may postpone
any exercise for so long as the Company  Conditions    determines to be
advisable to satisfy the following:  to Exercise                             its
completing or amending any securities registration or its or your               
         satisfying any exemption from registration under any Federal or state 
                       law, rule, or regulation;                           its
receiving proof it considers satisfactory that a person seeking to             
           receive payment under the SAR after your death is entitled to do so; 
                         your complying with any requests for representations
under the Plan;                         and                           your
complying with any Federal, state, or local tax withholding                     
   obligations. 


Page 4

--------------------------------------------------------------------------------

No Effect on    Nothing in this Grant Agreement restricts the Company’s rights
or those of any of  Employment    its affiliates to terminate your employment or
other relationship at any time and  or Other    for any or no reason. The
termination of employment or other relationship,  Relationship    whether by the
Company or any of its affiliates or otherwise, and regardless of      the reason
for such termination, has the consequences provided for under the      Plan and
any applicable employment or severance agreement or plan.    No Effect on    You
understand and agree that the existence of the SAR will not affect in any 
Running Business    way the right or power of the Company or its stockholders to
make or authorize      any adjustments, recapitalizations, reorganizations, or
other changes in the      Company’s capital structure or its business, or any
merger or consolidation of the      Company, or any issuance of bonds,
debentures, preferred or other stock, with      preference ahead of or
convertible into, or otherwise affecting the Company’s      common stock or the
rights thereof, or the dissolution or liquidation of the      Company, or any
sale or transfer of all or any part of its assets or business, or      any other
corporate act or proceeding, whether or not of a similar character to      those
described above.    Governing Law    The laws of the State of Delaware will
govern all matters relating to the SAR,      without regard to the principles of
conflict of laws.    Notices    Any notice you give to the Company must follow
the procedures then in effect. If      no other procedures apply, you must send
your notice in writing by hand or by      mail to the office of the Company’s
Secretary (or to the Chair of the Committee if      you are then serving as the
sole Secretary). If mailed, you should address it to      the Company’s
Secretary (or the Chair of the Committee) at the Company’s then      corporate
headquarters, unless the Company directs recipients to send notices to     
another corporate department or to a third party administrator or specifies     
another method of transmitting notice. The Company and the Committee will     
address any notices to you using its standard electronic communications     
methods or at your office or home address as reflected on the Company’s     
personnel or other business records. You and the Company may change the     
address for notice by like notice to the other, and the Company can also change 
    the address for notice by general announcements to recipients.    Plan
Governs    Wherever a conflict may arise between the terms of this Grant
Agreement and      the terms of the Plan, the terms of the Plan will control.
The Committee may      adjust the number of SAR Shares and the Base Price and
other terms of the      SAR from time to time as the Plan provides. 




Page 5




ACTIVEUS 91566799v2

--------------------------------------------------------------------------------